Citation Nr: 0105858	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  95-12 932A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from September 1962 
to June 1963.  This matter comes before the Board of Veterans 
Appeals (Board) on appeal from an August 1994 rating decision 
by the RO which denied service connection for a psychiatric 
disorder.  The Board remanded the case to the RO in December 
1998.


REMAND

In December 1998, the Board remanded the case to the RO for 
further procedural action and evidentiary development.  In 
its 1998 remand, the Board noted that the RO denied the claim 
of service connection, in part, due to a finding of no 
current evidence of a psychiatric disorder.  The Board also 
noted that with his March 1995 substantive appeal the veteran 
submitted a September 1994 decision by a Social Security 
Administration (SSA) Administrative Law Judge (ALJ) which 
shows he was awarded SSA disability benefits based on a 
psychiatric disorder.  The Board noted that the RO had not 
considered this evidence nor addressed it in a supplemental 
statement of the case, as required by 38 C.F.R. § 19.37.  The 
1998 Board remand also directed the RO to clarify the 
veteran's representative and desire for a personal hearing, 
and the Board directed the RO to attempt to obtain post-
service psychiatric treatment records and SSA records.

Following the 1998 Board remand, the RO sent an August 1999 
letter to the veteran, asking him to clarify representation 
and whether he wanted a personal hearing, and asking him to 
submit post-service psychiatric medical records including 
those mentioned in the SSA decision.  It is unclear whether 
the veteran received this RO letter, as it was sent to an 
address in the city of Revere, whereas earlier records show 
the veteran's address was in the city of Everett.  No 
response from the veteran was received, and the RO returned 
the case to the Board without issuing a supplemental 
statement of the case.

Given that the August 1999 RO letter to the veteran may have 
been sent to an improper address, the RO should again attempt 
to contact the veteran to clarify representation and his 
desire for a hearing.  The RO should also again attempt to 
develop the evidence, bearing in mind the recently enacted 
Veterans Claims Assistance Act of 2000 which redefines the 
VA's obligations with respect to notice to a claimant and the 
duty to assist.

The RO should also understand that, even if it there is no 
response by the veteran, due process requires that it review 
the claim in light of the additional evidence which the 
veteran submitted with his substantive appeal (the SSA 
decision by the ALJ) and issue a supplemental statement of 
the case which addresses this evidence.  38 C.F.R. § 19.37.

In view of the foregoing, the case is again REMANDED to the 
RO for the following action:

1.  The RO should verify the veteran's 
correct address.  

2.  The RO should ask the veteran to 
clarify his desires as to representation 
and a personal hearing.

3.  The RO should also ask the veteran to 
identify (names, addresses, dates) all VA 
or non-VA medical providers who have 
examined or treated him for a psychiatric 
disorder since his active duty.  The RO 
should then obtain copies of the related 
medical records.  

4.  The RO should contact the SSA and 
obtain all medical and other records 
relied upon by the SSA in awarding the 
veteran disability benefits.

5.  The RO should assure that any other 
notice and development action required by 
the Veterans Claims Assistance Act has 
been accomplished.

6.  Thereafter, and even if the veteran 
does not respond to RO inquiries during 
the remand, the RO must review the claim 
for service connection for a psychiatric 
disorder, taking into account all the 
evidence including that received since 
the statement of the case (such as the 
SSA-ALJ decision which the RO has yet to 
address).  If the claim is denied, the 
veteran and any designated representative 
should be issued a supplemental statement 
of the case (which addresses all evidence 
submitted since the statement of the 
case), and given an opportunity to 
respond, before the case is returned to 
the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


